Per Curiam.
The sole issue presented for review is whether the evidence is sufficient to support the findings of negligence and proximate cause against defendant’s driver in an action to recover property damages to an automobile owned by plaintiff and operated by her daughter as a bailee. Following trial to the municipal court of Minneapolis, the court found that the collision was caused by the concurrent negligence of both drivers with respect to sp'eed and also by the bus driver’s negligence with respect to control. Plaintiff was awarded damages and defendant’s posttrial motion to amend the findings or for a new trial was denied.
A review of the evidenc'e as a whole provides no justification for holding that the findings are “clearly erroneous” under Rule 52.01 of the Municipal Court Rules of Civil Procedure but, rather, convincingly demonstrates that the findings are reasonably supported by the evidence, thereby requiring us to uphold the decision reached below. 1 Dunnell, Dig. (3 ed.) § 411; Wright, Minnesota Rules, pp. 293 to 297.
Affirmed.